Name: Commission Regulation (EC) No 350/2001 of 21 February 2001 repealing Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Europe;  foodstuff
 Date Published: nan

 Avis juridique important|32001R0350Commission Regulation (EC) No 350/2001 of 21 February 2001 repealing Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of Macedonia Official Journal L 052 , 22/02/2001 P. 0016 - 0016Commission Regulation (EC) No 350/2001of 21 February 2001repealing Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of MacedoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain detailed rules for the application of the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia(1), and in particular Article 1 thereof,Having regard to Council Decision 2000/778/EC of 20 November 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Former Yugoslav Republic of Macedonia concerning the suspension of Title II on trade and trade-related provisions of the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia(2),Whereas:(1) The abovementioned Exchange of Letters stipulates that Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process(3), as amended by Regulation (EC) No 2563/2000(4), regulates, as from the date of application of the latter Regulation, the trade regime between the European Community and the Former Yugoslav Republic of Macedonia and that Title II on trade and trade-related provisions of the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia ceases to apply on that same date.(2) Regulation (EC) No 2563/2000 entered into force on 1 December 2000.(3) Commission Regulation (EC) No 123/98(5), as last amended by Regulation (EC) No 1370/1999(6), manages the quota ceilings for sour cherries provided for in Title II of the above Cooperation Agreement. Regulation (EC) No 123/98 should therefore be repealed with effect from 1 December 2000.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 123/98 is repealed.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 December 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 8, 14.1.1998, p. 1.(2) OJ L 309, 9.12.2000, p. 29.(3) OJ L 240, 23.9.2000, p. 1.(4) OJ L 295, 23.11.2000, p. 1.(5) OJ L 11, 17.1.1998, p. 17.(6) OJ L 162, 26.6.1999, p. 42.